1
2
                                                                              JS-6
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11   DORENE OPAVA-RUTTER                         )     Case No.: 2:19-cv-02065-CJC-SS
                                                 )
12                       Plaintiff,              )     ORDER RE STIPULATION AND
                                                 )     JOINT MOTION FOR REMAND AND
13          v.                                   )     BRIEF IN SUPPORT
                                                 )
14   UNITED STATES OFFICE OF                     )     Honorable Cormac J. Carney
     PERSONNEL MANAGEMENT                        )     United States District Judge
15                                               )
                         Defendants.             )
16                                               )

17
18         Based upon the stipulation of the parties and good cause appearing therefor,

19   IT IS HEREBY ORDERED as follows:

20         1.     That this matter be remanded to the United States Office of Personnel

21   Management for further administrative proceedings and the development of a full and

22   complete record of a new agency final decision.

23
24   ///

25
26   ///

27
28   ///


           ORDER RE STIPULATION AND JOINT MOTION FOR REMAND AND BRIEF IN SUPPORT
1          2.     That the proceedings before this court be stayed pending the outcome of the

2    administrative process.

3          3.     The parties shall provide the Court a report at the conclusion of the

4    administrative process.

5
6    Dated: June 21, 2019                      BY THE COURT:

7
8                                              ___________________________
                                               HONORABLE CORMAC J. CARNEY
9                                              United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                STIPULATION AND JOINT MOTION FOR REMAND AND BRIEF IN SUPPORT
